Citation Nr: 0801881	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD), to include whether service connection 
can be granted.

2.  Entitlement to service connection for paranoid 
schizophrenia as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which, in pertinent part, essentially 
reopened the veteran's previously denied claim of service 
connection for PTSD and denied this claim on the merits.  The 
RO also denied the veteran's claim of service connection for 
paranoid schizophrenia as secondary to PTSD.  The veteran 
disagreed with this decision in June 2004.  He perfected a 
timely appeal in September 2004 and requested a Travel Board 
hearing, which was held at the RO in November 2007.

The Board observes that, in an October 1998 rating decision, 
the RO denied, in pertinent part, the veteran's claim of 
service connection for paranoid schizophrenia on a direct 
basis.  This decision was issued in November 1998.  The 
veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  

The Board also observes that, in an April 1999 rating 
decision, the RO denied the veteran's claim of service 
connection for PTSD.  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claim 
for PTSD on a de novo basis, this issue is as stated on the 
title page.  

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  In April 1999, the RO denied the veteran's claim of 
service connection for PTSD; this decision was not appealed.

3.  New and material evidence has been received since the 
April 1999 RO decision in support of the veteran's claim of 
service connection for PTSD.

4.  There is no competent medical evidence of a diagnosis of 
PTSD based on a corroborated in-service stressor.

5.  There is no competent medical evidence that the veteran's 
paranoid schizophrenia was caused or aggravated by his 
claimed PTSD.


CONCLUSIONS OF LAW

1.  The April 1999 RO decision, which denied the veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the April 1999 RO decision in 
support of the claim of service connection for PTSD is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  Paranoid schizophrenia was not caused or aggravated by 
the veteran's claimed PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The November 2003 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for PTSD, and noted 
the evidence needed to substantiate the underlying claim of 
service connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and November 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2003 letter was issued before the April 
2004 rating decision which denied the benefits sought on 
appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In any event, 
after the RO reopened the veteran's previously denied service 
connection claim for PTSD, he was provided with VA 
examinations in November 2003 and March 2007.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

In an April 1999 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
The veteran did not disagree with the April 1999 rating 
decision.  Thus, it became final.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied service 
connection claim for PTSD in October 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in April 1999 consisted of the veteran's service 
medical records and post-service VA clinical records.  The RO 
noted that the veteran had not provided sufficient 
information about his claimed in-service stressor such that 
it could be corroborated by the Joint Services Records 
Research Center (JSRRC) (formerly the Center for Unit Records 
Research (CURR)).  Accordingly, in the absence of a 
corroborated stressor, there was no valid PTSD diagnosis and 
the claim was denied.

The newly submitted evidence includes VA examination reports 
in November 2003 and May 2007, additional VA outpatient 
treatment records, the veteran's completed PTSD 
Questionnaire, and the veteran's lay testimony at his 
November 2007 Travel Board hearing.

A review of the veteran's completed PTSD Questionnaire, date-
stamped as received by the RO in December 2003, shows that 
the veteran reported that his in-service stressors occurred 
while he was assigned to patrol boat "YOG56" in Vietnam.

VA clinical records dated between 2001 and 2003 show that the 
veteran was treated on an outpatient basis for PTSD during 
this period.  In October 2003, the veteran complained of 
intrusive memories of seeing napalm being dropped while he 
was in Vietnam, worry, anxiety, disrupted sleep, an 
exaggerated startle response, paranoia, and increased 
irritability.  He reported seeing a shipmate blown up on a 
boat and carried off in a stretcher.  The assessment included 
moderate to severe PTSD.

On VA examination in November 2003, the veteran complained of 
difficulty sleeping without medication and constant anger 
outbursts.  He reported that he worked on a river patrol boat 
in Vietnam and delivered ammunition and that he feared that 
his boat would strike a mine and sink.  The veteran 
identified one in-service stressor "where the ship nearly 
struck something thought to be a mine while he was in the 
engine room."  Mental status examination of the veteran 
showed that he was not completely oriented with inconsistent 
speech, an inability to express himself clearly, and confused 
thought content.  The VA examiner stated that the veteran's 
"psychological condition" was related to active service.  
The impressions included acute/chronic PTSD.

In a statement attached to his April 2004 VA Form 9, the 
veteran reported that he had seen a friend of his named 
Warner killed on a boat by a booby trap in August 1970.  "A 
mine set by Vietnamese laborers on the boat blew up in his 
face."

In response to a request for corroboration of the veteran's 
claimed in-service stressor of witnessing a friend get blown 
up by a booby trap aboard a patrol boat in Vietnam, the RO's 
stressor verification team noted in March 2007 that a review 
of unit records for the veteran's units in Vietnam showed 
that PFC Billy H. Peebles had died in November 1970 of 
drowning/suffocation while assigned to the veteran's unit in 
a death that was classified as non-hostile.  The RO stressor 
corroboration team determined that the veteran's chronology 
of events was reversed and that a fellow member of his unit 
had died while he was assigned to that unit, although the 
veteran did not provide the name of the soldier who died and 
also provided the wrong unit when he described his claimed 
in-service stressor.

On VA examination in May 2007, the veteran complained of 
increasing rage and anger, an inability to control himself, 
and flashbacks.  The veteran reported that, while he was in 
Vietnam, "he had a constant fear of being 'blown up' as he 
worked on an ammunition boat as a marine repairman.  He 
states that he also worked on fuel tankers and drove them up 
the rivers.  He often was piloting the boat."  The VA 
examiner noted that the veteran did not meet all of the 
criteria for PTSD and that the veteran "cannot give a 
specific stressor event that would be verifiable."  This 
examiner also stated that it was "difficult to establish a 
link between" the veteran's symptoms "which are really not 
of a [PTSD] nature" and any claimed in-service stressor.  
This examiner stated further, "I do not feel at this time 
that there is enough to document the diagnosis of [PTSD]."  
The veteran denied any memory of a drowning incident or 
seeing a friend being killed in Vietnam.  The VA examiner 
concluded that the veteran's claimed PTSD did not meet the 
diagnostic criteria.  In an addendum to this examination 
report, the VA examiner reviewed the veteran's claims file, 
including his service medical records and post-service 
treatment records, and found that "the most overriding 
factor" was inconsistency in the veteran's reported in-
service stressor.  The veteran was "a most unreliable 
historian" and his history was "all over the place."  The 
VA examiner concluded that the veteran was clearly psychotic 
but that he was unable to determine whether the veteran had 
PTSD and could not diagnose PTSD.  The impressions were 
psychotic disorder, not otherwise specified, which was at 
least as likely as not related to active service aboard fuel 
boats and ammunition boats in Vietnam.

The veteran testified at his November 2007 Board hearing that 
his in-service stressors included running over a mine while 
on board a patrol boat and witnessing PFC Peebles drown while 
they were assigned to the same unit.

The evidence that was of record at the time of the April 1999 
rating decision did not contain information concerning the 
veteran's claimed in-service stressors.  Corroboration of the 
veteran's claimed in-service stressors also had not been 
attempted.  It appears that the veteran is claiming that an 
alleged in-service stressor occurred when a fellow soldier 
died after drowning while they were both assigned to the same 
unit in Vietnam.  The RO stressor corroboration team 
determined in March 2007 that the veteran's chronology of 
events concerning his claimed in-service stressor was 
reversed.  Although a fellow member of his unit had died 
while he was assigned to that unit, the veteran did not 
provide the name of the soldier who died and also identified 
the wrong unit when he described his claimed in-service 
stressor in September 2004.  

Since the newly submitted VA clinical records and private 
treatment records raise a reasonable possibility that the 
veteran's PTSD is related to active service, and since this 
newly submitted evidence also contains corroboration of an 
alleged in-service stressor, the Board finds that this 
evidence is both new and material.  At the time of the April 
1999 rating decision, which denied the veteran's claim for 
service connection for PTSD, there was no objective evidence 
of PTSD that could be related to active service.  The 
veteran's claimed in-service stressor also had not been 
corroborated.  The new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  38 
C.F.R. § 3.303. 

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for PTSD is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for PTSD, the Board must adjudicate this claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show no complaints of 
or treatment for PTSD or related symptoms during active 
service.  The veteran's service personnel records show that 
his military occupational specialty (MOS) was marine hull 
repairman.  He participated in the 12th (Unnamed) Campaign in 
Vietnam and was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  His units of assignment included the 1098th 
Transport Company and the 329th Transport Company.  His 
principal duties with the 1098th Transport Company were marine 
welder and his principal duties with the 329th Transport 
Company were ship fitter.  He served in Vietnam from January 
1970 to January 1971.

The post-service medical evidence shows that the veteran was 
hospitalized several times for treatment of multiple 
psychiatric complaints, including atypical psychosis, 
paranoid schizophrenia, and bipolar disorder in November 
1992, March 1993, and May 1999.  The veteran received regular 
outpatient treatment for PTSD beginning in 2003.

As noted above, on VA examination in November 2003, the 
veteran identified one alleged in-service stressor "where 
the ship nearly struck something thought to be a mine while 
he was in the engine room."  The VA examiner concluded that 
the veteran's "psychological condition" was related to 
active service.  The impressions included acute/chronic PTSD.

In March 2007, the RO's stressor verification team confirmed 
that a review of unit records for the veteran's units in 
Vietnam showed that PFC Peebles had died in November 1970 of 
drowning/suffocation while assigned to the veteran's unit.

Also as noted above, on VA examination in May 2007, the 
veteran described an in-service stressor as being in the 
engine room of a fuel tanker when it ran over a mine and 
being told to reverse engines and get the tanker off of the 
mine.  The VA examiner noted that the veteran was unable to 
identify a claimed in-service stressor that could be 
corroborated.  The veteran denied any memory of a drowning 
incident or an incident of seeing a friend being killed in 
Vietnam.  The VA examiner concluded that the veteran's 
claimed PTSD did not meet the diagnostic criteria.  In an 
addendum to the May 2007 examination report, the VA examiner 
reviewed the veteran's claims file and found "the most 
overriding factor" was the inconsistency in the veteran's 
reported in-service stressor.  The VA examiner was unable to 
determine whether the veteran had PTSD and could not diagnose 
PTSD.    

The veteran testified at his November 2007 Travel Board 
hearing that he could not remember the time frame of his 
claimed in-service stressors.  He also testified that he was 
on "independent duty" when his patrol boat ran over a mine 
while in Vietnam.  He testified further that the drowning 
death of PFC Peebles was another in-service stressor.

There is a diagnosis of PTSD of record and thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records do not show any assignments or other awards 
indicating combat service.  In such cases, the record must 
contain other evidence that substantiates or corroborates the 
veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Despite the apparent corroboration in March 2007 of an in-
service incident involving the drowning of a soldier, the 
chronology of events which the veteran provided concerning 
this claimed in-service stressor was reversed.  The RO's 
stressor verification team also noted in March 2007 that, 
although a fellow member of his unit had died while he was 
assigned to that unit, the veteran did not provide the name 
of the soldier who died and also identified the wrong unit 
when he described his claimed in-service stressor.  The 
veteran subsequently denied any memory of a drowning incident 
or an incident of seeing a friend being killed in Vietnam 
when he was examined by a VA psychiatrist in May 2007.  As 
the VA examiner noted in May 2007, the veteran was an 
extremely poor and unreliable historian.  The VA examiner 
concluded in May 2007 that the veteran did not meet all of 
the diagnostic criteria for PTSD because he was unable to 
describe any claimed in-service stressor with specificity and 
that the most overriding factor in the veteran's psychiatric 
history was his inconsistency with regards to his claimed in-
service stressor.  The veteran's subsequent assertion that he 
was on "independent duty" when a ship he was assigned to 
ran over a mine while on patrol in Vietnam or that he served 
aboard ammunition boats or fuel tankers also seems 
inconsistent with his MOS as a marine welder and a ship 
fitter.  The veteran himself has admitted that he cannot 
provide further specific details of his claimed in-service 
stressors, including the dates that they occurred or the 
names or units of soldiers who served with him or witnessed 
these incidents.  Absent a diagnosis of PTSD based on a 
corroborated in-service stressor, the Board finds that 
service connection for PTSD is not warranted.

The veteran also contends that his paranoid schizophrenia was 
caused or aggravated by his claimed PTSD.

In addition to the laws and regulations outlined above, 
secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

A review of the veteran's service medical records indicates 
that he was not treated for paranoid schizophrenia during 
active service.

The post-service medical evidence shows that, following 
private outpatient treatment in August 1990, the diagnosis 
was atypical psychosis.

The veteran was hospitalized frequently since service 
separation for paranoid schizophrenia.  In November and 
December 1992, the veteran was hospitalized at a private 
hospital after becoming disoriented, threatening family 
members, and demonstrating acute psychosis with homicidal 
threats.  Mental status examination of the veteran showed 
auditory hallucinations in hearing God's voice and telling 
him that his parents were impostors, delusional thoughts, and 
no suicidal ideation.  The admission and discharge diagnoses 
were paranoid schizophrenia.  

The veteran was hospitalized at a private hospital in March 
1993 for psychotic paranoid thinking, inappropriate behavior, 
and endangering himself by walking up and down a highway.  
Mental status examination of the veteran showed that he was 
very grandiose with unkempt personal grooming and a definite 
body odor, pressured speech, confused and easily distracted, 
definite psychotic thinking and paranoid delusions, auditory 
hallucinations, and a definite thought disorder.  The 
diagnosis was paranoid schizophrenia.

VA clinical records show that, on VA examination in October 
1993, the veteran complained of severe auditory 
hallucinations and increasing paranoia when not on 
medication.  He reported that his first psychotic break was 
in 1990.  Mental status examination of the veteran showed 
full orientation, no suicidal or homicidal ideation or plans, 
no auditory or visual hallucinations presently, a history of 
auditory hallucinations when not on medication, some 
delusional paranoid beliefs and loose association in 
thoughts, and no flight of ideas.  The diagnosis was moderate 
chronic paranoid schizophrenia.

In 2000 and in 2003, the veteran received regular VA 
outpatient mental health group therapy for paranoid 
schizophrenia.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
paranoid schizophrenia as secondary to PTSD.  The veteran was 
not treated for paranoid schizophrenia during active service.  
It appears that he was first treated for paranoid 
schizophrenia in November 1992, or approximately 22 years 
after his service separation in November 1970.  Thus, the 
presumption of service connection normally available for 
veterans with certain chronic diseases (including paranoid 
schizophrenia) which manifest within 1 year of service 
separation is not applicable.  See 38 C.F.R. § 3.307(a)(3), 
3.309(a). 

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows continuing treatment 
for a variety of psychiatric problems, including paranoid 
schizophrenia and PTSD.  None of the veteran's post-service 
treating physicians, however, have related his paranoid 
schizophrenia to his claimed PTSD.  Nor does the medical 
evidence show that the veteran incurred paranoid 
schizophrenia as a result of his claimed PTSD.  And, as 
service connection for PTSD has not been granted, there is no 
predicate upon which to base the claim for secondary service 
connection.  See 38 C.F.R. § 3.310.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred paranoid 
schizophrenia as a result of his claimed PTSD; although the 
Board does not dispute the veteran's sincerity, a review of 
the medical evidence of record does not establish a nexus 
between paranoid schizophrenia and PTSD.

Additional evidence in support of the veteran's secondary 
service connection claim for paranoid schizophrenia is his 
own lay assertions.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, in the absence of a medical nexus between 
the veteran's paranoid schizophrenia and his claimed PTSD, 
the Board finds that service connection for paranoid 
schizophrenia as secondary to PTSD is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).









	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  To that extent 
only, the appeal is allowed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for paranoid schizophrenia 
as secondary to PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


